DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 18 recite the limitations analyzing a video sequence captured by Small Bowel (SB) Capsule Endoscopy (CE) devices, when placed in a patient's body during a SBCE video examination, a clinical setting of the patient being chosen from overt Obscure GastroIntestinal Bleeding (OGIB), occult OGIB, or suspected Crohn's Diseases (CD), by calculating a level of "clinical relevance" of the findings detected by the SBCE devices according to the chosen clinical setting, comprising: detecting, by a processor, from the video sequence, at least one image comprising at least one abnormal finding in the Small Bowel detected among typical angiectasia, red spot/red dot, erythematous patch, phlebectasia, diminutive angiectasia, aphthoid erosion, superficial ulceration, deep ulceration, edema, hyperemia, denudation, stenosis, lymphangiectasia, chylous cyst and blood; counting, by the processor, the abnormal detected findings; (d) classifying, by the processor, the abnormal detected findings such that: i) when at least one abnormal finding is detected among red spot/red dot, erythematous patch, phlebectasia, lymphangiectasia, chylous cyst, then classifying the abnormal detected finding as of "low clinical relevance", this applying irrespective of the clinical setting, ii) when only one abnormal finding is detected among diminutive angiectasia, aphtoid erosion, hyperemia, denudation, then classifying the abnormal detected finding as of "low clinical relevance", this applying irrespective of the clinical setting, iii) when several abnormal findings are detected among aphthoid erosion, denudation, then classifying the abnormal detected findings as of "intermediate/doubtful clinical relevance" or "high clinical relevance", this applying to the chosen clinical setting and to the number of abnormal detected findings, iv) when at least one abnormal finding is detected among superficial ulceration, deep ulceration, stenosis, and blood, then classifying the abnormal detected finding as of "intermediate/doubtful clinical relevance" or "high clinical relevance," this applying to the chosen clinical setting and to the number of abnormal detected findings. These limitations fall under the abstract idea grouping of Mental Processes because a person or doctor can visually inspect the endoscopy images and detect the various symptoms or findings, mentally count the findings and mentally classify the severity or clinical relevance based on the identified/counted findings. Indeed, the specification of the instant application describes these steps as being performed by a clinician. The claims do not recite additional limitations that would integrate the abstract idea into a practical application. Note that recitation of a computer processor to detect, count and classify is merely a use of a computer as a tool to perform an abstract idea. The additional limitations of collecting, by a memory at least one video sequence captured during the small bowel endoscopy video examination and outputting a display of the clinical relevance are merely insignificant extra-solution activities that do not integrate the abstract idea into a practical application. Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception nor do the claimed elements individually or in combination provide an inventive concept. 
Dependent claim 2 merely states that the abnormal detected finding is confirmed by a human, which is further evidence that the claimed invention is directed to an abstract idea and which falls under the grouping of Mental Processes. The claim does not recite additional limitations that would integrate the abstract idea into a practical application or provide an inventive concept. 
Dependent claims 3-13, 16-17, 19-20 recite limitations that fall under the abstract grouping of Mental Processes. Like the independent claim, these dependent claims are all directed to detecting medical symptoms or conditions in one or more images, counting the detected findings and/or classifying the severity or clinical relevance of these findings, which can be performed mentally by a doctor, as noted above. The claims do not recite additional elements that would integrate the abstract idea into a practical application nor provide an inventive concept. Claim 13 further recites collecting all SBCE video examinations, which is an extra-solution activity and does not integrate the abstract idea into a practical application nor provide an inventive concept. 
Dependent claims 14-15 recite the limitations of displaying or outputting on a display of a classification or position of the abnormal detected findings, which are merely extra-solution activities, or merely use a computer as a tool to perform an abstract idea. The limitations do not integrate the abstract idea into a practical application nor provide an inventive concept. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662